Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 11, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  148617                                                                                               Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  KENNETH J. SPEICHER,                                                                                    David F. Viviano,
            Plaintiff-Appellee,                                                                                       Justices

  v                                                                 SC: 148617
                                                                    COA: 306684
                                                                    Van Buren CC: 11-600857-CZ
  COLUMBIA TOWNSHIP BOARD OF
  TRUSTEES and COLUMBIA TOWNSHIP
  PLANNING COMMISSION,
            Defendants-Appellants.

  _________________________________________/

          On order of the Court, the application for leave to appeal the December 19, 2013
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1).
  The parties shall submit supplemental briefs within 42 days of the date of this order
  addressing whether MCL 15.271(4) authorizes an award of attorney fees and costs to a
  plaintiff who obtains declaratory relief regarding claimed violations of the Open
  Meetings Act (MCL 15.261 et seq.), or whether the plaintiff must obtain injunctive relief
  as a necessary condition of recovering attorney fees and costs under MCL 15.271(4).
  The parties should not submit mere restatements of their application papers.

       Persons or groups interested in the determination of the issue presented in this case
  may move the Court for permission to file briefs amicus curiae.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           June 11, 2014
           t0604
                                                                               Clerk